Citation Nr: 9917446	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to June 10, 1997, for 
an award of dependency and indemnity compensation (DIC) and 
for eligibility for Dependents' Education Assistance (DEA) 
based on a grant of service connection for the cause of the 
veteran's death reopened on June 10, 1997.


REPRESENTATION

Appellant represented by:	Allan G. Loosemore, Jr.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from February 1952 to January 
1975.  He died in November 1983.  The appellant is the 
unremarried spouse of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which reopened a claim of entitlement 
to service connection for the cause of the veteran's death, 
granted entitlement to service connection for the cause of 
the veteran's death, effective June 10, 1997, and which 
established eligibility for DEA under title 38, United States 
Code, chapter 35.  The RO assigned an effective date of June 
10, 1997, for an award of DIC benefits and for DEA 
eligibility.  

The Board notes that the appellant was notified, by the 
rating decision issued in August 1997, that a VA Form 9 
submitted in June 1997 did not constitute timely appeal of a 
June 1996 decision which denied entitlement to service 
connection for the cause of the veteran's death as secondary 
to herbicide exposure (Agent Orange) and which denied 
compensation for the cause of the veteran's death under 
38 U.S.C.A. § 1151.  There is no evidence of record that the 
appellant disagreed with or appealed the determination as to 
timeliness, and the issue of timeliness of appeal of a June 
1996 rating decision is not before the Board for appellate 
review at this time.


FINDINGS OF FACT

1.  The Board decisions of May 1985, November 1988, June 
1990, and March 1995, which denied entitlement to service 
connection for the cause of the veteran's death and denied 
requests to reopen the claim, including on the basis of clear 
and unmistakable error, are final.

2.  The June 1990 Board decision was affirmed by an April 
1991 decision of the United States Court of Veterans' Appeals 
(Court) (now redesignated as the Court of Appeals for 
Veterans Claims); a Court order issued in May 1996 dismissed 
the appeal of the March 1995 Board decision.

3.  The evidence received on June 10, 1997 reopened a claim 
for service connection for the cause of the veteran's death.  


CONCLUSION OF LAW

An effective date prior to June 10, 1997 is not warranted for 
an award of DIC benefits and eligibility for DEA resulting 
from a claim of entitlement to service connection for the 
cause of the veteran's death reopened on June 10, 1997.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.105, 3.312, 3.156, 3.160, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to retroactive 
DIC benefits and to DEA eligibility as of January 1984, when 
the RO first denied her claim of entitlement to service 
connection for the cause of the veteran's death.  
Preliminarily, the Board is satisfied that all relevant facts 
have been properly and sufficiently developed and that no 
further assistance to the appellant is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service, 
after December 31, 1946, and a malignant tumor (carcinoma) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  Savage, 10 
Vet. App. at 498.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

Where a claim is disallowed by the Board, that decision is 
final and the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  New and material evidence must be submitted 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a).

The veteran died on November [redacted], 1983.  The immediate 
cause of his death was gastrointestinal bleeding secondary to 
cancer of the colon.  At the time of the veteran's death, 
service connection was in effect for degenerative arthritis 
of the thoracic and lumbar spine, evaluated as 10 percent 
disabling; fibromyositis of the right lumbar paravertebral 
muscles, evaluated as noncompensable; and, right ear hearing 
loss, evaluated as noncompensable. 

By an application filed in January 1984, the appellant sought 
benefits, including DIC and DEA, following her husband's 
death.  A rating decision issued in January 1984 determined 
that the veteran's cause of death was not service-connected, 
and thus denied entitlement to DIC and eligibility for DEA.  
That rating decision was affirmed by, and subsumed by, a 
Board decision issued in May 1985.  That decision constituted 
a final decision on the merits.

Thereafter, the appellant attempted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  New and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence presented since the last final disallowance 
need not be probative of all elements required to award the 
claim, but need be probative only as to each element that was 
a specified basis for the last disallowance.  See Hodge v. 
West, No. 98-7017 (Fed. Cir. Sept. 16, 1998); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  A Board decision issued in 
June 1990 determined that the appellant had not submitted new 
and material evidence since the May 1985 decision to reopen 
the claim.  That Board decision was affirmed in an April 1991 
decision of the Court.  Worobetz v. Derwinski, No. 90-984 
(U.S. Vet. App. April 1, 1991).  That decision is final.

By a claim initiated in January 1992, the appellant again 
sought to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant contended, in part, that the January 1984 rating 
decision was clearly and unmistakably erroneous.  A Board 
decision issued in March 1995 again denied the appellant's 
request to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, and 
determined that there was no clear and unmistakable error in 
the January 1984 denial of service connection for the cause 
of the veteran's death.  That Board decision also noted that 
a claim for the cause of the veteran's death as due to 
exposure to Agent Orange and a claim for compensation 
pursuant to 38 U.S.C.A. § 1151 had not been adjudicated and 
remained pending.  By an April 1996 memorandum, VA's Office 
of General Counsel notified the RO that it was returning the 
claims file to expedite adduction of the pending Agent Orange 
and 38 U.S.C.A. § 1151 claims.  By an order issued in May 
1996, the Court dismissed the appeal of the March 1995 Board 
decision.  Worobetz v. Brown, Order, No. 95-1106 (U.S. Vet. 
App. May 9, 1996).  That Board decision is, therefore, final.

By a rating decision issued in May 1996, the RO denied a 
claim for compensation for the veteran's death under 
38 U.S.C.A. § 1151, denied a claim for service connection for 
the cause of the veteran's death based on exposure to Agent 
Orange, and denied eligibility for DEA.  Following the 
appellant's disagreement with those determinations, a 
statement of the case was issued in November 1996.

On June 10, 1997, the appellant submitted new medical 
evidence, including a medical opinion that, to a reasonable 
degree of medical certainty, the veteran had a malignant 
tumor of the colon prior to his separation from service in 
January 1975.  This evidence was new and material to reopen 
the claim for the cause of the veteran's death.  Under that 
reopened claim, by a rating decision issued in August 1997, 
direct service connection for the cause of the veteran's 
death was granted, effective June 10, 1997.  

The appellant contends that she should be entitled to 
benefits from the date of the veteran's death, or else from 
the January 1984 date on which she filed her original claim 
for death benefits.  However, in the absence of clear and 
unmistakable error, the Board's 1985, 1990, and 1995 
decisions remain final.  The Board must look to that portion 
of the effective date law applicable to reopened claims.  

As noted previously, the effective date for entitlement to 
DIC benefits as the result of a reopened claim of entitlement 
to service connection for the cause of the veteran's death 
can be no earlier than the date the request to reopen the 
claim was filed.  38 U.S.C.A. § 5110(a).  There is no 
provision in either the statute or the regulations that 
allows for establishing any earlier date based on a reopened 
claim unless a clear and unmistakable error was committed by 
the agency of original jurisdiction, or unless the new and 
material evidence resulted from correction of military 
records.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.105.  The 
provision regarding correction of military records is not 
applicable in this case, as there is no evidence that such 
correction had been requested or granted.

The appellant, by a statement submitted in January 1998, 
alleged that she and her children would have received DIC and 
DEA benefits beginning in January 1998, if not earlier, "had 
this case been properly developed and had it not taken 13 1/2 
years to establish my claim."  However, a breach of the duty 
to assist, even if true, cannot form a basis for a claim of 
CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

The Board further notes, in particular, that the appellant 
argued that there was CUE in the January 1984 rating decision 
which denied entitlement to service connection, and the Board 
determined, in its March 1995 decision, that there was no CUE 
in the January 1984 rating decision.  The appellant appealed 
the Board's determination that there was no CUE, but that 
claim was dismissed by the Court.  Therefore, the Board 
decision which held that there was no CUE in the January 1984 
rating decision is final.  Thus, the appellant is precluded 
from asserting a claim of CUE for any period of time prior to 
March 1995, since "once there is a final decision on the 
issue of [CUE] . . . that particular claim of [CUE] may not 
be raised again."  Russell v. Principi, 3 Vet. App. 310, 315 
(1992).

The Board is bound in its decisions by VA regulations.  38 
U.S.C.A. § 7104.  The applicable law in effect in this area 
is, as noted above, very clear and specific, and it remains 
the responsibility of the Board to apply the law as written.  
It is regrettable that the medical evidence which assisted 
the appellant to establish her claim in June 1997 was not of 
record at the time of the earlier decisions in question.  
However, this is not a basis for avoiding the finality which 
attached to the prior Board decisions.  It is pertinent to 
note that CUE is a very specific and rare kind of error; it 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication. Caffrey, supra; Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-45 (1993); 
Russell, supra.  Under the circumstances, the record affords 
no basis for payment of DIC benefits or eligibility for DEA 
benefits prior to June 10, 1997. 


ORDER

An effective date prior to June 10, 1997, for DIC benefits or 
DEA eligibility based on a claim of service connection for 
the veteran's death reopened on that date is not warranted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

